FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BOBBY GENE GLOVER, JR.,                          No. 10-15761

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01759-JSW

  v.
                                                 MEMORANDUM *
M. S. EVANS, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Bobby Gene Glover, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we vacate and remand.

      The district court dismissed Glover’s action because he did not exhaust

administrative remedies at the second and final levels of review. However, Glover

received a favorable determination at the first level of review, where the prison

granted his grievance in part, thereby satisfying Glover. In light of our recent

decision, Harvey v. Jordan, 605 F.3d 681 (9th Cir. 2010), Glover “ha[d] no

obligation to appeal from a grant of relief, or a partial grant that satisfie[d] him, in

order to exhaust his administrative remedies.” Id. at 685. Accordingly, we vacate

and remand for further proceedings.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                            2                                      10-15761